Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
Applicant’s claim for foreign priority is acknowledged.  However, the instant application is a continuation in part of Application 15/398862.  In the parent application, it was determined that the claims were not enabled by the Specification.  The instant Application, however, contains a different specification which enables the claims.  Therefore, the priority of the claims of the instant application, since they are not supported by the specification of the parent application, are only given the priority date of the instant application: that is, the filing date of 04/25/2019. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious a method for manufacturing a wear and tear-indicating product comprising, in combination with the remaining claim elements,  	mixing a material component, an ink affinitive material, and ink repulsive material under stirring to form a blank, molding the blank to obtain an ink receiving sheet,  	wherein either: 	a) a plurality of color indicating areas are formed on the ink receiving sheet, at least one area of the plurality of color indicating areas comprises a higher proportion of the ink affinitive material per unit volume of the ink receiving sheet than in a neighboring area of the at least one area of the plurality of color indicating areas, or
 	b) a plurality of color indicating areas are formed on the ink receiving sheet, at least one area of the plurality of color indicating areas comprises a higher proportion of the ink affinitive material than in a neighboring area of the at least one area of the plurality of color indicating areas, wherein the least one area of the plurality of color indicating areas has a higher ink intensity than the neighboring area of the at least one area of the plurality of color indicating areas.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853